Citation Nr: 0025352	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-08 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
neck injury (also referred to herein as a "neck 
disability").

2.  Entitlement to service connection for headaches, to 
include as due to the residuals of a concussion.

3.  Entitlement to service connection for a left ankle 
disability, to include as secondary to a service-connected 
right ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1958 to December 
1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefits 
sought on appeal.  The veteran appeared and testified before 
the undersigned member of the Board sitting at the RO in 
Muskogee, Oklahoma.

The Board observes that June 1972 Board decision denied the 
veteran's claim of entitlement to service connection for the 
residuals of a neck injury.  The veteran did not appeal this 
decision, and it became final.  Except as provided for in 
38 U.S.C.A. § 5108, when a claim is disallowed by the Board, 
the claim may not thereafter be reopened and allowed, and a 
claim based upon the same factual basis may not be 
considered. 38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (1999). 

The Board further notes that pursuant to a subsequent May 
1998 rating decision, the RO effectively reopened the 
veteran's claim of entitlement to service connection for the 
residuals of a neck injury without discussing whether new and 
material evidence had been submitted and whether the claim is 
well grounded, under the legal requirements of 38 C.F.R. 
§ 3.156(a) (1999) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Winters v. West, 12 Vet. App. 203 (1999); Elkins v. 
West, 12 Vet. App. 209 (1999).  However, pursuant to 
VAOPGCPREC 05-92, 57 Fed Reg. 49744 (1992), the Board has 
been afforded the authority to determine, on a de novo basis, 
whether a claim has been properly reopened.  The Board 
concludes that new and material evidence had been submitted 
since the June 1972 Board decision, and that such evidence 
reopened the veteran's claim.  See 38 C.F.R. § 3.156(a), 
Hodge, Elkins, and Winters.  

The Board also notes that the issues of entitlement to 
service connection for the residuals of a neck injury and a 
left ankle disability will be partly addressed in the REMAND 
portion of this decision.

The Board further observes that just prior to the 
promulgation of this decision, the veteran submitted new and 
relevant evidence to the Board.  In view of the action taken 
below, the RO's attention is directed to this evidence in 
consideration of any further action contemplated in 
furtherance of the REMAND directives.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus or link between 
the veteran's headaches and his period of active duty 
service, as a result of a concussion or otherwise.

2.  There is medical evidence of a continuity of 
symptomatology between the veteran's diagnosed left ankle 
disability and his period of active duty service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for headaches, due to the residuals of a concussion, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a left ankle disability, to include as secondary to a 
service-connected right ankle disability, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection will be established 
for a disease or injury incurred or aggravated while in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995).  

However, before the Board may proceed to examine the merits 
of the veteran's claim, it must determine whether the veteran 
has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  However, if the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).

To establish that a claim for service connection is well 
grounded, there must be a medical diagnosis of a current 
disorder; medical evidence, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Epps v. Gober, 126 F.3d 1464, 1467-68 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that 
an appellant had a chronic condition either in service or 
during an applicable presumption period and that the 
appellant still has such condition.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

The veteran's service medical records (SMRs) include a July 
1958 treatment record showing a diagnosis of a concussion 
after the veteran fell off a medicine ball during organized 
athletics, striking his head and neck.  An August 1958 
treatment record changed the veteran's diagnosis of a 
concussion to cervical strain.  Treatment records dated in 
October 1959 show that the veteran was seen for complaints 
neck stiffness and headaches; the veteran's history of 
hitting his head and neck in July 1958, and subsequent 
treatment, was recounted.  A September 1962 Clinical Board 
Report notes that the veteran sustained a sprained left ankle 
in August 1992; the diagnosis was "strain chronic both 
ankles."  

The relevant post-service medical records begin with an 
October 1971 VA examination report, which notes that the 
veteran had "rare trouble with the left ankle," and 
contains the following diagnoses: a history of ankle sprains, 
questionable relaxation of lateral ligaments; and a history 
of neck injury and gout.  Contemporaneous radiology reports 
revealed a normal cervical spine and a normal left ankle. 

A July 1981 VA treatment record indicates that the veteran 
was seen for complaints of recurring headaches and a left 
ankle sprain.  A March 1982 VA radiology report notes that 
there was some minimal anterior bony spurring at the C5-6 
interspace, and that there were some mild to moderate 
osteoarthritis change at the interfacital joints between C-7 
and T-1.  An October 1982 radiology report of the left ankle 
revealed a widening of the tibial talor joint with internal 
stress suggesting ligamentous injury to the lateral portion 
of the ankle.  An April 1983 VA examination report included 
an impression of an old injury to the left ankle by history, 
with a history of intermittent instability.  

Additional relevant medical evidence of record consists of 
the veteran's variously dated written statements and the 
transcript of his June 2000 Travel Board hearing, in which 
the veteran contends that his current and headaches are 
attributable to injuries in service, and that his left ankle 
disability is either directly due to an in-service injury or 
secondary to his service-connected right ankle disability. 

I.  Service Connection for Headaches

The Board concludes that the evidence of record is 
insufficient to render the veteran's claim of entitlement to 
service connection for headaches, as a residual of a 
concussion sustained in service, or otherwise, well grounded.  
Although the veteran's post-service medical records indicate 
that he suffers from headaches, there is no medical evidence 
linking such findings to a disease or injury incurred in 
service.  In other words, despite the fact that the SMRs show 
that the veteran did injure his head and neck in service, 
without medical evidence of a nexus or link between his 
currently diagnosed headaches and the injuries he suffered in 
service, the veteran's claim for service connection is not 
well grounded.  Moreover, as complaints of headaches did not 
arise until approximately 20 years after service, the 
evidence is not enough to well ground the veteran's claim on 
the basis of continuity of symptomatology under Savage.



The only evidence of record to support the veteran's claim of 
entitlement to service connection for headaches are the 
veteran's variously dated written contentions and June 2000 
hearing testimony.  However, as a matter of law, these 
statements do not satisfy the medical diagnosis or medical 
nexus requirements and cannot, therefore, render his claims 
well grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that laypersons are not competent to 
offer medical opinions).  In other words, what is needed to 
well-ground the veteran's claim is medical evidence showing 
that his current headaches are related to service.  By this 
decision, the Board is informing the veteran that medical 
evidence of causation is required to render his claim well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

II.  Entitlement to Service Connection for a Left Ankle 
Disability

Pursuant to a December 1971 RO rating decision, the veteran 
was granted service connection for a right ankle disability 
and assigned a 10 percent disability rating.  This disability 
rating has remained in effect ever since.  The veteran 
contends that his left ankle disability is related to 
injuries he received in service, or, in the alternative, that 
his left ankle disability is secondary to his service-
connected right ankle disability. 

After a review of the record, the Board finds that evidence 
is sufficient to well ground the veteran's claim for 
entitlement to service connection for a left ankle 
disability, on the basis that the SMRs show that he suffered 
from a diagnosed chronic ankle sprain around the time he was 
discharged from service, that he complained of continued 
ankle sprains after service in 1971, 1981, 1982, and 1983, 
and the October 1982 radiology report of the left ankle 
revealing a widening of the tibial talor joint with internal 
stress suggesting ligamentous injury to the lateral portion 
of the ankle.  As the above-referenced makes the veteran's 
claim plausible, meritorious on its own or capable of 
substantiation, it is well grounded under 38 U.S.C.A. 
§ 5107(a).  See Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).


ORDER

A well-grounded claim not having been submitted, service 
connection for headaches is denied.

The veteran's claim of entitlement to service connection for 
a left ankle disability, to include as secondary to a 
service-connected right ankle disability, is well grounded.


REMAND

Concerning the issue of entitlement to service connection for 
the residuals of a neck injury, the Board observes that 
although the claims file includes medical evidence showing 
that the veteran sustained a cervical strain during service 
in 1958 and a diagnosis of osteoarthritis of the cervical 
spine in 1982, there is no medical evidence linking the in-
service injury to the neck with the cervical spine 
osteoarthritis diagnosis more than 20 years later.  
Notwithstanding, the circumstances of this case merit further 
development.

Although the hearing transcript indicates that the presiding 
Board Member was inclined to remand the case for additional 
VA medical records prior to 1981 from medical facilities in 
Oklahoma and Denver, upon review of the record, VA medical 
records as far back as 1971 had already been associated with 
the record.  Nevertheless, the veteran's testimony indicates 
that he received treatment for his neck as far back as 1965 
in Denver, Colorado, and Oklahoma City, Oklahoma.  His 
testimony is corroborated by a copy of a March 1967 letter 
from the veteran to the Department of Labor.  Although the 
copy of this letter is of poor print quality and difficult to 
read, it appears that the veteran claims he was seen by a 
Civil Service physician in Denver during 1966, and two 
physicians in Oklahoma City, also in 1966, Dr. Morrison and 
Dr. Kach, who appear to have been associated with the VA.  It 
does not appear that the RO has attempted to obtain these 
records.  As some or all these physicians appear to be 
associated with VA or some other division of the Federal 
Government, the Board finds the RO has an obligation to 
obtain such records even though the claims is not well 
grounded at this point.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991).

With respect to the issue of entitlement to service 
connection for a left ankle disability, as the claim is well 
grounded, the Board finds that additional medical evidence is 
needed to determine whether the veteran's left ankle 
disability is the result of an injury or disease sustained in 
service, or if it has resulted as secondary to the veteran's 
service-connected right ankle disability.  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
verify the information in the veteran's 
March 1967 letter to the Department of 
Labor regarding the physicians he saw, 
and the dates and locations he was seen 
or received treatment.  

2.  The RO should then make all 
reasonable attempts to obtain and 
associate such records with the claims 
file, and readjudicate the veteran's 
claim of entitlement to service 
connection for the residuals of a neck 
injury.  If it is deemed necessary, the 
RO should schedule the veteran for a VA 
examination with the appropriate 
specialist(s). 

3.  The veteran should be scheduled for 
VA examination with the appropriate 
specialist or specialists to determine 
the nature, etiology, and severity of his 
current left ankle disability.  The 
examiner should first determine if a 
current disability of the left ankle 
exists, and then render an opinion as to 
whether it is at least as likely as not 
whether that such disability is related 
to any incident in service or is result 
of service.  The examiner should also 
comment on to whether it is at least as 
likely as not whether any existing left 
ankle disability is due to the veteran's 
service-connected right ankle disability. 
It is imperative that the claims file be 
made available to, and be reviewed by, 
the examiners in connection with the 
examinations.  All tests and studies 
deemed necessary should be accomplished. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether service connection for 
a neck disability or a left ankle 
disability is warranted.  With regard to 
the claim of entitlement to service 
connection for a left ankle disability, 
the RO should apply 38 C.F.R. § 3.310 and 
Allen in determining whether secondary 
service connection is warranted.  

5.  If the RO's determination remains 
adverse to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 







The purposes of this REMAND are to assist the veteran in the 
development of his claim and to afford the veteran due 
process.  The Board intimates no opinion as to the ultimate 
disposition of the appeal.  No action is required of the 
veteran until she is further notified.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



 

